PER CURIAM.
Petitioner filed a “MOTION FOR PETITION FOR WRIT OF HABEAS CORPUS AND or MOTION FOR PETITION FOR MANDAMUS”. The trial court denied the requested relief and petitioner appealed.
This court is obligated to determine if it has appellate jurisdiction. Frey v. Gabel, 574 S.W.2d 38, 39 (Mo.App.1978). We have determined that we do not. No appeal lies from the decision in a habeas corpus proceeding. Hutchinson v. Wesley, 455 S.W.2d 21 (Mo.App.1970). The denial *99of mandamus relief by the trial court is not an appealable order because no alternative writ in mandamus was issued. Baker v. St. Francis Levee District, 606 S.W.2d 668 (Mo.App.1980).
The appeal is dismissed.
All concur.